DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status: The present application 16/391937, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-22 are presented for examination.

3.	Claims 3, 5, 8, 10, 13, and 15 have been canceled, claims 1, 6, 11, and 16 have been amended, and new claim 22 has been added.

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.

5.	Application 16/391937, which was filed on April 23, 2019, is a CON of application 14/984481.  Application 14/984481 was filed on December 30, 2015.
 
6.	The certified copy of foreign priority document CN 201310277289.1 was filed in the USPTO wrapper on August 16, 2019.  CN 201310277289.1 was filed on July 

7.	Applicant has canceled the specification [0035] amendment.  On March 2, 2021, Applicant submitted an amendment to return the specification [0035] back to its original wording.

Claim Interpretations
8.	Claim 1 recites “a multipoint control unit (MCU).”  Instant specification [0005] states “in the video conference system, the MCU is a control center of the video conference system.  When a quantity of terminal devices participating in a conference exceeds two, the MCU must be used for control purpose, and all terminal devices need to connect to the MCU by using a standard interface” and [0007] states “when both the MCU and a data conference server exist in a network, a gateway is required to support communication between the auxiliary stream on the MCU and a data conference on the data conference server,” and [0035] states “the gateway and the MCU may be devices that are mutually independent, or the MCU is an MCU with a function of a gateway.”  According to 

9.	Claim 2 recites “a preset binding relationship, that the first terminal device has a binding relationship with a second terminal device.”  Specification [0050] states “the preset binding relationship between terminal devices may be preset by a user” and [0061] states “the binding relationship may be, for example, binding between PSTN_A and WEB_A.”  Specification does not define/explain the binding relationship and/or a preset binding relationship.  According to Williams et al. (US Pub 20020133600) [0050] states “a media binding indicator (MBI), which is a token that identifies a media flow within the session,” [0053] states “the MBI is used to retrieve session, media, and policy related information from the multimedia system,” [0056] states “generates media binding information (MBI) for each media stream using the session ID and the media information.  Alternatively, the UE-A may receive the MBI from the CSCF in the SIP 183 message or from another entity” and [0057] states “uses the MBI as an identifier for each media stream and requests the policy/rules for the session and media stream.”  Since the specification lacks an explanation of “binding relationship” 

Response to Remarks
10.	Applicant's remarks filed September 23, 2020, have been fully considered but they are not persuasive.

11.	Applicant remarked (page 9 of Remarks) that examiner asserts that “a preset binding relationship, that the first terminal device has a binding relationship with a second terminal device” in claim 2 lacks sufficient support in the original specification.

	Examiner’s response is the specification provides example binding relationships, but does not explain/define a “binding relationship.”  The Applicant’s remarks also do not explain/define a “binding relationship.”  Hence the claim interpretation.

12.	Applicant remarked (page 13 of Remarks) that selecting a device such as device A, which has a binding relationship with a set of devices.

	Examiner’s response is that then the Applicant to recite “select a device from a set of terminal devices that have a binding relationship.”  The “set of candidate 

Claim Rejections – 35 USC § 112

13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


14. 	Claim 1 is rejected under 35 U.S.C. 112(a), AIA , as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner could not find the limitation of "media exchange" in the applicant’s original specification and claims nor in the parent application 14/84481 original claims.  The specification nowhere states “exchange,” “conversion”, “convert,” “transform,” or “bridge.”  According to 


15. 	Claim 4 is rejected under 35 U.S.C. 112(a), AIA , as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner could not find the limitation of "second terminal device is selected from a set of candidate terminal devices" in the applicant’s original specification.  Specification [0014] states “selecting a fourth call from the at least one call according to a preset rule,” [0020] states “selecting and adding module configured to [] select a fourth call,” [0070] [0072] [0075] [0077] [0091] [0093] [0094] state “selects the fourth call”.  The same is true in claims 9, 14 and 18.

35 U.S.C. 112(a), AIA , as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner could not find the limitation of "collects signal from a same object as the first terminal device" in the applicant’s original specification.  Nowhere does the instant specification state “object.”


Allowable Subject Matter
17.	claims 1, 6, 11 and 16 of the present invention are directed towards call processing.  A gateway receives a call that is initiated by a 1st Terminal Device (TD).  A 1st call between the gateway and the 1st TD is established.  A Media Type (MT) of the 1st call is determined.  A 2nd TD that is associated with the 1st TD is determined.  A call has been established between the 2nd TD and the gateway.  A 2nd call has been established between the gateway and a Multipoint Control Unit (MCU) for the 2nd TD.  The MCU provides media exchange with a 2nd MT for the 2nd TD through the 2nd call between the gateway and the MCU.  A 1st MT of the 1st call is added to the 2nd call which was established between the gateway and the MCU.  The MCU provides media exchange for the 1st TD through the 2nd call between the gateway and the MCU.  The 1st MT is different nd MT.  Independent claims 1, 6, 11 and 16 each identify the uniquely distinct combination of features:
call processing
receiving, by a gateway, a call initiated by a first terminal device;
establishing a first call between the gateway and the first terminal device
determining a media type of the first call
determining a second terminal device associated with the first terminal device
wherein a call has been established between the second terminal device and the gateway
wherein a second call has been established between the gateway and a multipoint control unit (MCU) for the second terminal device
wherein the MCU provides media exchange with a second media type for the second terminal device through the second call between the gateway and the MCU
adding a first media type of the first call to the second call established between the gateway and a multipoint control unit (MCU),
wherein the MCU provides media exchange for the first terminal device through the second call between the gateway and the MCU
wherein the first media type is different from the second media type.


18.	While the summary is on page 26 and regarding allowable claims 1, 6, 11 and 16 presented above, the closest prior art (Yongdong et al., CN101127620 A; Zino et al., US Pub 20150002614, provisional 61/598266 filed February 13, 2012; Sekaran et al., US Pub 20080069011 [0044] [0062] [0080]; Bhattacharya et al., US Pub 20120331051; Bhaskaran et al., US Pub 20080318610 [0051]-to-[0054]; Li et al., US Pub 20120300018 [0021]-to-[0026] [0035] [0039]-to-[0047] [0061] [0076]; Berger et al., US Pub 20140149570 [0019]; Baxley et al., US 6657975 (18) (31); Lewis, US Pub 20020159464 [0062]-to-[0067]; Ahmad et al., US 8601058 (111); Kimchi et al., US Pub 20020147814 [0017]; Ahmad et al., US Pub 20120246212 [0026] [0158]-to-[0164]; Moore et al., US Pub 20090231415 [0010] [0043]; Liu et al., US Pub 20100039498 [0003] [0016] [0029]) disclose a method and a system for transmitting a Logical Channel Number (LChN) in a Session Initialization Protocol (SIP) and a method for a Next Generation Network (NGN) system.  A Video Conference Terminal (VCT) and an Application Server (AS) establish a session through a Soft Switching unit (SSU), and the SSU and the AS.  When a Session Message (SM) is interoperated, the SM encapsulates the Session Description Protocol (SDP) description, and the SDP description contains the media information used by the session and a Label Attribute Value (LAV) for marking the media of each session of the session, the SSU according to the SM.  A Media Type (MT) has established a correspondence between the LAV and the Logical Conference Number (LCoN) of the VCT.  In the SDP description, the Label Attribute (LA) is 


19.	Another prior art teach a Video Session Manager (VSM) and method for enabling, optimizing, and managing inter-domain video calling, telepresence and videoconferencing sessions, in exclusive video sessions, or within multi-model communications sessions.  The VSM and method is operative for receiving and analyzing a Communications Session (CS) request from an endpoint (users); determining the viability of a CS based on an attribute(s) of the session; connecting the requesting endpoint(s) to start the session;  continuously or st Level Session Viability Inspection (LSVI) where it assess information provided in the requests and determines whether a portion of this information matches one of a set of predetermined CS policies.  If the VSM finds an “open” policy match, the logic may flow where session execution steps are triggered by the VSM to connect the requesting endpoint(s).  If the VSM finds a “closed” policy match, the logic may flow where the VSM rejects the request(s) to connect the CS.  Depending upon the nature of the endpoint that requested the session, and the policies that govern that endpoint, the VSM can be constructed and adapted to provide data, audio, or video feedback as to why the session was rejected so that the user may be able to try again in a different manner.  If the VSM finds a “further evaluate” policy match, the logic may flow where the VSM performs a 2nd LSVI.  In the 2nd LSVI, the VSM may determine whether the CS is viable based on an attribute(s) of the CS.  If the VSM determines that the session is not viable, the logic may flow to where the VSM rejects the corresponding request(s) to connect the CS.  If the VSM determines that the session is viable, the logic may flow to where session execution steps may be triggered by the VSM to connect st LSVI, the VSM may assess information provided in the requests and may determine whether a portion of this information matches one or a set of predetermined CSs polices.  In this process, the VSM may initially identify signaling fields to determine the originating entity and requested destination, and correlate this information with the VSM’s backend databases, in order to determine what administrative domain each request belongs to.  Identification can be based on any field or combination of fields including name, type, IP address, MAC address, URI, unique ID, and/or domain membership.  The policies for the involved domains are endpoints may then be analyzed and acted upon.  Any policy can be defined in the VSM (e.g., defined in a policy engine component of the VSM) and all domains can control their own VSM, choosing their own policies and parameters.  In the 2nd LSVI, if the initial inspection resulted in “evaluate”, then the VSM examines other attributes of the attempted session and the involved networks and infrastructures, and compares them to the policies in place, and determines how to proceed.  Any attribute can be added to the VSM, with for example, five (5) groups of common attributes being defined in the VSM as follows:  (1) signaling, media and management 

20.	And, another prior art teach a system for designing and managing a Social Media (SM) campaigns.  The system comprises a client(s) capable of providing a user, access to a plurality of Social Media Channels (SMCs), a server communicatively 

21.	According to Wikipedia, “data exchange is the process of taking data structure under a source schema and transforming it into a target schema, so that the data is an accurate representation of the source data.”  “Data exchange allows data to be shared between different computer programs.  “It is similar to the related concept of data integration except that data is actually restructured (with possible 

22.	In summary, nowhere do the prior art Yongdong, Zino, Sekaran, Bhattacharya, Bhaskaran, Li, Berger, Baxley, Lewis, Ahmad, Kimchi, Ahmad, Moore, and Liu disclose the unique combination of elements listed above.  The definitions provided above provide explanation/clarification to some critical features (e.g., media exchange).  Upon the Applicant overcoming the 35 USC 112(b) rejections (AIA ), then the prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).

24.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4992.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	April 27, 2021